DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021has been entered.
Claims 1, 12, 14 are amended; Claims 2, 11, 13, 15 are cancelled;  Claims 1, 3 – 10, 12, 14, 16 - 22 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 1, 2, 5, 7, 10, 12, 14, 15, 18, 20 have been considered but they are not persuasive, as Ryu FIG. 6 discloses a 5G/NextGen system including an N1/NG1 interface between the UE and the AMF and an N2/NG2 interface between the RAN and the AMF.  However, in light of the amendments to the claims, a new ground of rejection is provided in light of Byun et al. (see the office action for details).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 – 10, 12, 14, 16 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20190364541 A1) in view of Byun et al. (US 20190335527 A1).

Regarding claim 1, Ryu et al. discloses a method (Ryu et al., FIG. 11b), comprising: 
determining, by an access management function (Ryu et al., FIG. 6, AMF; [0312] in the RM-REGISTERED state, when the UE needs to be no longer registered with the PLMN, the AMF performs a deregistration procedure and enters the RM-DEREGISTERED state, where the AMF can decide to deregister the UE at any time), whether to remain a serving node for a user equipment (Ryu et al., [0330] the AMF can keep the UE in the CM-CONNECTED state until the UE de-registers from the core network, where the UE in the CM-CONNECTED state may be in a RRC inactive state); and 
Ryu et al., [0319] Connection management (CM) is used to establish and release signaling connection between the UE and the AMF, where the CM includes establishing and releasing signaling connection between the UE and the AMF over N1/NG1) and the access management function (NG2) association for the user equipment based on the determination (Ryu et al., [0319] the signaling connection includes both access network (AN) signaling connection for the UE between the UE and the AN and N2/NG2 connection for the UE between the AN and the AMF; in relation to [0333] the AMF, based on network configuration, provides assistance information to the NG-RAN in order to assist the NG-RAN's decision about whether the UE transitions to the RRC Inactive state).
Although, Ryu et al. discloses (Ryu et al., [0336] the states of the N2/NG2 and N3/NG3 reference points are not changed by the UE that enters the CM-CONNECTED state with RRC inactive), Ryu et al. does not expressly disclose when the determination is that the access management function is to remain the serving node, storing the NG2 association.
Byun et al., for example, from an analogous field of endeavor (Byun et al., [0065] an NG2 reference point may be defined between the RAN/access node (AN) and an access and mobility function (AMF) and an NG3 reference point may be defined between the RAN/(AN) and a user plane function (UPF)) discloses when the determination is that the access management function is to remain the serving node (Byun et al., [0071] a connection state between the UE and a network is maintained similarly to in the RRC_CONNECTED state in order to minimize a control procedure when the UE transitions to the RRC_CONNECTED state), storing the NG2 association (Byun et al., [0074] when the UE is in the light-connected state/RRC_INACTIVE state, an S1 interface (S1 control plane interface) between an eNB and a mobility management entity (MME) [NG2] can be always kept connected, and thus data on the UE (UE context) stored in the MME may be transmitted to each eNB via a downlink).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the determination is that the access management function is to remain the serving node, storing the NG2 association as taught by Byun et al. with the system of Ryu et al. in order to save resources and time required to release or reconnect the interface (Byun et al., [0074]).

Regarding claims 3, 16, Ryu et al. - Byun et al. discloses when the determination is that the access management function is not to remain the serving node (Ryu et al., [0338] If the UE resumes the connection at different NG-RAN nodes within the same PLMN, the UE AS context is retrieved from an old NG-RAN node and a procedure is triggered toward the CN), storing user equipment context in a shared data layer (Byun et al., [0074] the eNB may store UE context and may transmit a paging message to a corresponding area to search for a corresponding UE).  The motivation is the same as in claim 1.

Regarding claims 4, 17, Ryu et al. - Byun et al. discloses when the determination is that the access management function is not to remain the serving node (Ryu et al., [0346] based on UE preference, UE subscription information, UE mobility pattern, and network configuration, the AMF can keep the NAS signaling connection until the UE de-registers from the network), maintaining a connection (NG3) between the next generation radio access network and one or more core user plane functions for the user equipment (Ryu et al., [0336] the states of the N2/NG2 and N3/NG3 reference points are not changed by the UE that enters the CM-CONNECTED state with RRC inactive.  The UE in the RRC inactive state is aware of a RAN notification area).

Regarding claims 5, 18, Ryu et al. - Byun et al. discloses when the determination is that the access management function is not to remain the serving node (Ryu et al., [0338] If the UE resumes the connection at different NG-RAN nodes within the same PLMN, the UE AS context is retrieved from an old NG-RAN node and a procedure is triggered toward the CN), releasing an NG2 connection for the user equipment (Byun et al., [0082] If an S1 interface connection between a second eNB and the MME may be maintained or created, in which case the S1 interface connection between the first eNB and the MME may be released).  The motivation is the same as in claim 1.

Regarding claims 6, 19, Ryu et al. - Byun et al. discloses the releasing the NG2 comprises sending an NG2 light release to a radio access network element (Byun et al., [0078] the ID allocated to the UE may be an L-ID, which may be identification information on the UE that the UE is allocated by the eNB in the light connection state, in relation to [0082] where the S1 interface connection [light connection] between the first eNB and the MME may be released).  The motivation is the same as in claim 5.

Regarding claims 7, 20, Ryu et al. - Byun et al. discloses the releasing comprises sending a release of a connection (NG11) between a session management function (Ryu et al., [0348] if the AMF detects that the N2/NG2 context has been released, the AMF decides that the NAS signaling connection has been released, in relation to using NAS signaling between the UE and a SMF to release PDU session [release of a connection (NG11)]; see [0296]) and the access management function to the session management function (SMF) (Byun et al., [0088] to set up new UE context, the second eNB may transmit an initial UE message to the MME, in relation to [0090] the MME may transmit a UE context release command message to the first eNB and the first eNB may release or delete the first ID and the UE context relating to the first ID).  The motivation is the same as in claim 5.

Regarding claims 8, 21, Ryu et al. - Byun et al. discloses the determination is based on a user equipment type (Byun et al., [0072] Light connection may be applied to large-scale MTC applications using small-size data transmission, where a light connection state may correspond to the RRC_INACTIVE state).  The motivation is the same as in claim 1.

Regarding claims 9, 22, Ryu et al. - Byun et al. discloses the user equipment type comprises at least one of a smart phone (Ryu et al., [0048] a UE can be a portable device such as a notebook computer, mobile phone, Personal Digital Assistant (PDA), smart phone, multimedia device; Personal Computer (PC), vehicle-mounted device, or an MTC terminal) or an internet of things device (Byun et al., [0072] Light connection may be applied to large-scale MTC applications using small-size data transmission).  The motivation is the same as in claim 8.

Regarding claim 10, Ryu et al. - Byun et al. discloses the determination is based on whether the user equipment is expected to remain in a long connected state (Ryu et al., [0337] when the UE is in the CM-CONNECTED state with the RRC inactive, the UE can resume RRC connection due to uplink data pending) or whether the user equipment is expected to remain in a state that involves no or infrequent control plane messaging (Byun et al., [0072] Light connection may be applied to large-scale MTC applications using small-size data transmission).  The motivation is the same as in claim 1.

Regarding claim 12, Ryu et al. discloses an apparatus (Ryu et al., FIG. 6, NextGen Mobility Management Function / Access and Mobility Management Function (AMF)), comprising: at least one processor (Ryu et al., FIG. 15, processor 1511); and at least one memory (Ryu et al., FIG. 15, memory 1512) including computer program code (Ryu et al., [0473] a program may be stored in the memory and may be implemented by the processor), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform 
determining, by an access management function (Ryu et al., FIG. 6, AMF; [0312] in the RM-REGISTERED state, when the UE needs to be no longer registered with the PLMN, the AMF performs a deregistration procedure and enters the RM-DEREGISTERED state, where the AMF can decide to deregister the UE at any time), whether to remain a serving node for a user equipment (Ryu et al., [0330] the AMF can keep the UE in the CM-CONNECTED state until the UE de-registers from the core network, where the UE in the CM-CONNECTED state may be in a RRC inactive state); 
taking an action with respect to an interface connecting a next generation radio access network (Ryu et al., [0319] Connection management (CM) is used to establish and release signaling connection between the UE and the AMF, where the CM includes establishing and releasing signaling connection between the UE and the AMF over N1/NG1) and the apparatus (NG2) association for the user equipment based on the determination (Ryu et al., [0319] the signaling connection includes both access network (AN) signaling connection for the UE between the UE and the AN and N2/NG2 connection for the UE between the AN and the AMF; in relation to [0333] the AMF, based on network configuration, provides assistance information to the NG-RAN in order to assist the NG-RAN's decision about whether the UE transitions to the RRC Inactive state).
Although, Ryu et al. discloses (Ryu et al., [0336] the states of the N2/NG2 and N3/NG3 reference points are not changed by the UE that enters the CM-CONNECTED state with RRC inactive), Ryu et al. does not expressly disclose when the determination is that the access management function is to remain the serving node, storing the NG2 association.
Byun et al., for example, from an analogous field of endeavor (Byun et al., [0065] an NG2 reference point may be defined between the RAN/access node (AN) and an access and mobility function (AMF) and an NG3 reference point may be defined between the RAN/(AN) and a user plane function (UPF)) discloses when the determination is that the access management function is to remain the serving node (Byun et al., [0071] a connection state between the UE and a network is maintained similarly to in the RRC_CONNECTED state in order to minimize a control procedure when the UE transitions to the RRC_CONNECTED state), storing the NG2 association (Byun et al., [0074] when the UE is in the light-connected state/RRC_INACTIVE state, an S1 interface (S1 control plane interface) between an eNB and a mobility management entity (MME) [NG2] can be always kept connected, and thus data on the UE (UE context) stored in the MME may be transmitted to each eNB via a downlink).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the determination is that the access management function is to remain the serving node, storing the NG2 association as taught by Byun et al. with the system of Ryu et al. in order to save resources and time required to release or reconnect the interface (Byun et al., [0074]).

Regarding claim 14, Ryu et al. discloses a non-transitory computer readable medium (Ryu et al., FIG. 15, memory 1512) encoded with instructions (Ryu et al., [0473] a program may be stored in the memory and may be implemented by the processor) that, when executed in hardware, perform a process, comprising: 
determining, by an access management function (Ryu et al., FIG. 6, AMF; [0312] in the RM-REGISTERED state, when the UE needs to be no longer registered with the PLMN, the AMF performs a deregistration procedure and enters the RM-DEREGISTERED state, where the AMF can decide to deregister the UE at any time), whether to remain a serving node for a user equipment (Ryu et al., [0330] the AMF can keep the UE in the CM-CONNECTED state until the UE de-registers from the core network, where the UE in the CM-CONNECTED state may be in a RRC inactive state); and 
taking an action with respect to an interface connecting a next generation radio access network (Ryu et al., [0319] Connection management (CM) is used to establish and release signaling connection between the UE and the AMF, where the CM includes establishing and releasing signaling connection between the UE and the AMF over N1/NG1) and the access management function (NG2) association for the user equipment based on the determination (Ryu et al., [0319] the signaling connection includes both access network (AN) signaling connection for the UE between the UE and the AN and N2/NG2 connection for the UE between the AN and the AMF; in relation to [0333] the AMF, based on network configuration, provides assistance information to the NG-RAN in order to assist the NG-RAN's decision about whether the UE transitions to the RRC Inactive state).
Although, Ryu et al. discloses (Ryu et al., [0336] the states of the N2/NG2 and N3/NG3 reference points are not changed by the UE that enters the CM-CONNECTED state with RRC inactive), Ryu et al. does not expressly disclose when the determination is that the access management function is to remain the serving node, storing the NG2 association.
Byun et al., for example, from an analogous field of endeavor (Byun et al., [0065] an NG2 reference point may be defined between the RAN/access node (AN) and an access and mobility function (AMF) and an NG3 reference point may be defined between the RAN/(AN) and a user plane function (UPF)) discloses when the determination is that the access management function is to remain the serving node (Byun et al., [0071] a connection state between the UE and a network is maintained similarly to in the RRC_CONNECTED state in order to minimize a control procedure when the UE transitions to the RRC_CONNECTED state), storing the NG2 association (Byun et al., [0074] when the UE is in the light-connected state/RRC_INACTIVE state, an S1 interface (S1 control plane interface) between an eNB and a mobility management entity (MME) [NG2] can be always kept connected, and thus data on the UE (UE context) stored in the MME may be transmitted to each eNB via a downlink).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the determination is that the access management function is to remain the serving node, storing the NG2 association as taught by Byun et al. with the system of Ryu et al. in order to save resources and time required to release or reconnect the interface (Byun et al., [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 20190320476 A1) discloses that  Light connection is when a UE connection is released by a RAN or a UE is inactive, the RAN does not request the core network to release the connection of the UE between a base station and an MME, a UE connection between a base station and a Serving Gateway (SGW), a UE connection between a base station and an Access and Mobility Management Function (AMF), a UE connection between a base station and a User Plane Function (UPF) and when the UE is in an idle state, a light connection state or inactive state, the RAN may still maintain context of the UE, and the core network may still regard the UE is still in a connected state, which is similar to aspects of the claimed invention..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416